COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judge Willis and Retired Judge Overton*


EASTERN STATE HOSPITAL/
 COMMONWEALTH OF VIRGINIA
                                                                MEMORANDUM OPINION**
v.     Record No. 1073-06-2                                          PER CURIAM
                                                                  SEPTEMBER 12, 2006
SARAH ELIZABETH JOHNSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                 General, on brief), for appellant.

                 (Lorraine Byrd D’Angelo; Rutter Mills, L.L.P., on brief), for
                 appellee.


       Eastern State Hospital/Commonwealth of Virginia (employer) appeals a decision of the

Workers’ Compensation Commission finding that Sarah Elizabeth Johnson (claimant) was

entitled to (1) an award of temporary partial disability (TPD) benefits from October 26, 2004

through January 19, 2005; and (2) an award of TPD benefits beginning May 24, 2005 and

continuing.

       With respect to employer’s first question presented, claimant concedes the commission

made a “mistake” in awarding her TPD benefits from October 26, 2004 through January 19,

2005, rather than from October 26, 2004 through December 19, 2004, as agreed to by the parties

and awarded by the deputy commissioner pursuant to her corrected August 5, 2005 opinion.


       *
         Retired Judge Overton took part in the consideration of this case by designation
pursuant to Code § 17.1-400(D).
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Accordingly, we remand this case to the commission for the sole purpose of correcting the

clerical error in its award to reflect that claimant is entitled to TPD benefits from October 26,

2004 through December 19, 2004, rather than from October 26, 2004 through January 19, 2005.

       With respect to employer’s second question presented, we have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Johnson v. Eastern State

Hosp./Commonwealth of Virginia, VWC File No. 207-14-62 (Mar. 24, 2006). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                           Affirmed and remanded.




                                              -2-